DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-8, 10-13 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Jung teaches a power supply apparatus (Fig. 1 shows wireless power transmitter 200) comprising: a power supply interface (Fig. 5 shows the transmitting unit 230 ie. power supply interface) [0069]; a communication interface (Fig. 5 shows that the identifying unit 240, negotiating unit 250 comprise of a communication interface) [0058, 0069, 0071-0073]; a processor (Fig. 5 shows the control unit 260), wherein the processor performs following processes [0074-0079, 0173): controlling the communication interface to establish communication with an electronic apparatus [0056-0057].
	However, Jung does not teach: 
controlling, after the communication with the electronic apparatus is established, the communication interface to receive authentication information from the electronic apparatus before controlling the power supply interface to perform a power supply process for supplying a power to the electronic apparatus via the power supply interface, wherein the power to the electronic apparatus is controlled based on power receiving status data in the power supply process; determining, after the authentication information is received and based on the 

Regarding claim 6, Jung teaches a method for a power supply apparatus (Fig. 1 shows wireless power transmitter 200) having a power supply interface (Fig. 5 shows the transmitting unit 230 ie. power supply interface) [0069] and a communication interface (Fig. 5 shows that the identifying unit 240, negotiating unit 250 comprise of a communication interface) [0058, 0069, 0071-0073], the method comprising:
controlling the communication interface to establish a communication with an electronic apparatus [0056-0057].
	However, Jung does not teach: 
receiving, after the communication with the electronic apparatus is established, authentication information from the electronic apparatus before controlling the power supply interface to perform a power supply process for supplying a power to the electronic apparatus via the power supply interface, wherein the power to the electronic apparatus is controlled based on power receiving status data in the power supply process; determining, after the authentication information is received and based on the authentication information, whether the electronic apparatus is capable of detecting the power receiving status data and providing the power 

Regarding claim 7, Jung teaches a transmitter (Fig. 1 shows wireless power transmitter 200) having a power supply interface (Fig. 5 shows the transmitting unit 230 ie. power supply interface) [0069] and a communication interface (Fig. 5 shows that the identifying unit 240, negotiating unit 250 comprise of a communication interface) [0058, 0069, 0071-0073] to execute a method, the method comprising:
controlling the communication interface to establish a communication with an electronic apparatus [0056-0057].
	However, Jung does not teach: 
receiving, after the communication with the electronic apparatus is established, authentication information from the electronic apparatus before controlling the power supply interface to perform a power supply process for supplying a power to the electronic apparatus via the power supply interface, wherein the power to the electronic apparatus is controlled based on power receiving status data in the power supply process; determining, after the authentication information is received and based on the authentication information, whether the electronic apparatus is capable of detecting the power receiving status data and providing the power receiving status data to the power supply apparatus; performing the power supply process in a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836